Case: 15-51149      Document: 00513663846         Page: 1    Date Filed: 09/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-51149
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       September 2, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

SANTIAGO CARRANZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-898-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Santiago Carranza entered a conditional guilty plea to possession with
intent to distribute 100 kilograms or more of marijuana. He appeals the
district court’s denial of his motion to suppress the evidence of the marijuana,
which was found in his vehicle following a stop by border patrol agents.
Carranza argues that the evidence should have been excluded because the
agents lacked reasonable suspicion to stop his vehicle.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51149      Document: 00513663846      Page: 2   Date Filed: 09/02/2016


                                   No. 15-51149

      We review the constitutionality of the stop, including whether there was
reasonable suspicion, de novo. See United States v. Cervantes, 797 F.3d 326,
328 (5th Cir. 2015). The evidence presented at a suppression hearing is viewed
in the light most favorable to the prevailing party, which is the Government in
this case. See id. Factual findings, including the district court’s credibility
choices, are reviewed for clear error. United States v. Rangel-Portillo, 586 F.3d
376, 379 (5th Cir. 2009).
      In determining whether reasonable suspicion exists in the context of
roving Border Patrol stops, we examine the totality of the circumstances and
weigh the factors set forth in United States v. Brignoni-Ponce, 422 U.S. 873,
884-85 (1975). Cervantes, 797 F.3d at 329. The factors that may be considered
include (1) the area’s proximity to the border; (2) the characteristics of the area;
(3) usual traffic patterns; (4) the agents’ experience in detecting illegal activity;
(5) the driver’s behavior; (6) particular characteristics of the vehicle;
(7) information about recent illegal trafficking of aliens or narcotics in the area;
and (8) the number of passengers in the vehicle and their appearance and
behavior. Id.
      Under the totality of the circumstances, the agents had reasonable
suspicion in this case to stop Carranza’s vehicle. Although the agents did not
believe that Carranza’s travel originated at the border, Carranza was within
three miles of the border and was driving in an area and on a route known for
smuggling activities.    While a stop is not justified merely by a vehicle’s
presence on a road that is frequently used for illegal activity, “a road’s
reputation as a smuggling route adds to the reasonableness of the agents’
suspicion.” United States v. Jacquinot, 258 F.3d 423, 429 (5th Cir. 2001)
(internal quotation marks and citation omitted).




                                         2
    Case: 15-51149    Document: 00513663846     Page: 3   Date Filed: 09/02/2016


                                 No. 15-51149

      The two agents who stopped Carranza were both supervisory border
patrol agents and collectively had 24 years of experience working at the Texas-
Mexico border and 27 years of experience overall. About 30 minutes before
encountering Carranza, the agents learned that sensors along the border had
detected the presence of potential illegal aliens in the area whence Carranza
had driven. The agents also were aware of a report from the prior month
advising them to be on the lookout for three Toyota Sequoias that were
suspected of being used as scout vehicles to assist vehicles carrying illegal
loads from being detected by law enforcement.
      Carranza’s vehicle, a Toyota Sequoia, appeared similar to the vehicles in
the report and was driving in the same areas at the same hours noted in the
report.   Carranza’s Sequoia, which had custom shiny wheels and was
extremely clean, also was atypical of the heavy duty oil field vehicles that
ordinarily comprised the traffic in the area at the time he was traveling.
      Carranza’s behavior also supported the existence of reasonable
suspicion. When he first encountered the agents at three-way stop, he waited
a noticeably excessive amount of time before proceeding, even though he
arrived first and had the right of way. When the agents thereafter followed
him, he drove about 15 miles-per-hour less than the speed limit of 45 miles-
per-hour. His speed did not increase after the agents passed him, even after
the speed limit became 60 miles-per-hour. When Carranza later passed the
agents because they parked to wait for him, he dramatically increased his
speed. It was reasonable for the agents to infer that Carranza’s actions were
attempts to evade them by distancing himself from them. See United States v.
Samaguey, 180 F.3d 195, 199 (5th Cir. 1999); United States v. Nichols, 142 F.3d
857, 868 (5th Cir. 1998); United States v. Garcia, 732 F.2d 1221, 1225 & n.4
(5th Cir. 1984).



                                       3
    Case: 15-51149     Document: 00513663846     Page: 4   Date Filed: 09/02/2016


                                  No. 15-51149

      While Carranza contends that there could have been innocent
explanations for his conduct, “[a] determination that reasonable suspicion
exists . . . need not rule out the possibility of innocent conduct.” United States
v. Arvizu, 534 U.S. 266, 277 (2002).        “Factors that ordinarily constitute
innocent behavior may provide a composite picture sufficient to raise
reasonable suspicion in the minds of experienced officers.” Jacquinot, 258 F.3d
at 427-28. Considering the totality of the circumstances and the Brignoni-
Ponce factors collectively, we are satisfied that the agents had reasonable
suspicion to stop Carranza’s vehicle.
      AFFIRMED.




                                        4